Case 1:17-cv-12804-LJM-PTM ECF No. 18 filed 08/26/19                 PageID.40     Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 NEIL KITCHEN,

        Plaintiff,                                 Case No. 17-12804
                                                   Honorable Laurie J. Michelson
 v.

 HURON AND EASTERN RAILWAY
 COMPANY, INC.,

        Defendant.


              ORDER FOR PLAINTIFF’S COUNSEL TO SHOW CAUSE


       A telephone-status conference in this case was set for August 20, 2019. (ECF No. 17.)

Pursuant to Plaintiff’s counsel’s request, the Court rescheduled this conference for August 23,

2019 at 9:00 a.m. The Court began the call shortly after 9:00 a.m. and only counsel for Defendant

was on the line. The Court attempted to contact Plaintiff’s counsel. The Court was only able to

reach Plaintiff’s counsel’s receptionist or administrative assistant. The Court held the status

conference with Defendant’s counsel and received an update on the case.

       Plaintiff’s counsel is ordered to show cause in writing by August 28, 2019 as to why the

Court should not impose sanctions for not appearing on the call.

       IT IS SO ORDERED.

                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE


Date: August 26, 2019
Case 1:17-cv-12804-LJM-PTM ECF No. 18 filed 08/26/19          PageID.41     Page 2 of 2



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on August 26, 2019.

                                        s/William Barkholz
                                        Case Manager to
                                        Honorable Laurie J. Michelson




                                           2
